Citation Nr: 1518254	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  08-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for low back disorder, to include as secondary to a bilateral knee disability.

2.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected hydronephrosis.
 
3.  Entitlement to service connection for hypertension as secondary to the service-connected hydronephrosis.
 
4.  Entitlement to rating higher than 10 percent for the service-connected hydronephrosis. 

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disorder. 

6.  Entitlement to a temporary total evaluation for treatment of the left knee requiring convalescence.
REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a February 2012 decision, the Board denied service connection for a low back disorder, to include as secondary to a bilateral knee disability; denied service connection for a heart disorder and hypertension, each to include as secondary to service-connected hydronephrosis; denied a disability rating in excess of 10 percent for service-connected hydronephrosis; determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a bilateral knee disorder; and, denied a temporary total evaluation for treatment of the left knee requiring convalescence.  The Veteran appealed the Board's February 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Order, the Court vacated the February 2012 decision and remanded the case to the Board for action consistent with the parties' Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

REMAND

In compliance with the JMR, the Veteran's claims must be remanded to the RO to obtain outstanding VA treatment records.  In particular, the JMR noted that the Veteran reported that he had received additional treatment from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, dated from 2006, which were not obtained and  considered by the Board in its February 2012 decision, but referenced by the Veteran in a statement received by the RO in February 2009.  (See JMR page (pg.) 2)).  In addition, in a November 2010 statement to VA, the Veteran requested that VA obtain a February 2010 magnetic resonance imaging scan (MRI) of the lumbar spine and September or October 2010 cystoscopy in conjunction with his "renal condition appeal."  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in November 2010).  As these records are not associated with the Veteran's physical or electronic (Virtual VA and Veterans Benefits Management System) claims files, the Board must remand the Veteran's issues on appeal to obtain all updated VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the VAMC in San Juan, the Commonwealth of Puerto Rico, dated from November 2006 to the present, to specifically include the reports of a February 2010 MRI of the lumbar spine and September or October 2010 cystoscopy.  All records received must be uploaded to the Veteran's Veterans Benefits Management System or Virtual VA electronic claims files.  If such records are unavailable, the RO must indicate the steps that were taken to obtain these records and provide the Veteran and his representative an opportunity to provide them.
    
2.  The RO must then re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

